Citation Nr: 0416961	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for right knee 
disability.  

2.  Entitlement to service connection for left knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from August 1968 to November 
1971.

The appeal arises from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.


FINDINGS OF FACT

1.  The veteran's right leg injury in service was acute and 
transitory and a continuing disability was not then present.  
He has not presented competent medical evidence of a nexus 
between the current right knee disability and active military 
service.  

2.  The left knee disability, first demonstrated many years 
after discharge from service is not clinically indicated in 
service and there was no competent evidence attributing any 
current left knee disability to service.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a right knee disability, 
due to disease or injury, which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

2.  The veteran is not shown to have a left knee disability, 
due to disease or injury, which was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA),  now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The record 
reflects that the relevant evidence in this case has been 
developed to the extent possible.  All referenced VA 
outpatient treatment records have been requested, and all 
available records have been obtained.  The RO has regularly 
undertaken efforts to assist him throughout the claims 
process by obtaining evidence necessary to substantiate his 
claim, to include affording him a comprehensive VA 
examination, which has been associated with the claim files.  
Neither the veteran nor his representative has identified 
additional relevant evidence that has not already been sought 
and associated with the claims files.  The Board does not 
know of any additional relevant evidence, which is available.  
The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that VA 
has fulfilled its obligation to assist him in the development 
of the relevant evidence.  

The Board is cognizant of the holding in Pelegrini v. 
Principi, 17 Vet. App 412 (2004), wherein the United States 
Court of Appeals for Veterans Claims held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time " that, or " immediately after," the Secretary 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 11.  Pelegrini further held 
that the Secretary failed to demonstrate that, "lack of such 
a pre-AOJ-decision notice was not prejudicial to the 
appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the 
Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 
116 Stat. 2820, 2832) (providing that "[i]n making the 
determinations under [section 7261(a)], the Court shall . . . 
take due account of the rule of prejudicial error")".  Id 
at 13.  In the present case, notice was not given the veteran 
prior to the first rating action, as the first rating action 
preceded the implementation of VCAA.

However, in order to satisfy the holding in Pelegrini would 
require the Board to dismiss this case.  Such an action would 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, strictly following 
Pelegrini would require that the entire rating process be 
reinitiated from the very beginning.  

The Board does not believe that voiding the September 1999 
rating decision is in this veteran's best interests.  Simply 
put, in this case, the veteran was provided every opportunity 
to submit evidence, and to attend a hearing at the RO before 
a hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  In letters dated in October 2000, July 
2001, June 2002 and August 2002, the RO provided him with 
VCAA information.  He was provided with notice of the 
appropriate law and regulations in the June 2003 statement of 
the case.  He was provided notice of what evidence he needed 
to submit, and notice of what evidence VA would secure on his 
behalf.  He was given ample time to respond.  Hence, not 
withstanding Pelegrini, to allow the appeal to continue would 
not be prejudicial error to the claimant.  Under the facts of 
this case, "the record has been fully developed," and "it 
is difficult to discern what additional guidance VA could 
have provided to the veteran regarding what further evidence 
he should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (2004).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has 
sufficient notice of the type of information needed to 
support said claim and the evidence necessary to complete the 
application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without harm or prejudice to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

In general, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  

The Court has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of § 
3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise " to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  
Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background

Service medical records show that in December 1968, while 
assigned to the USS Piedmont, the veteran was treated for 
small bruise of the right anterior tibia.  The injury was 
apparently acute and transitory in nature and resolved with 
treatment, as there are no subsequently dated medical records 
on file reflecting further complaints, evaluation or 
treatment during the remaining months of service.  Service 
medical records contain no evidence of a left knee injury.  
An entry dated one month prior to service discharge shows the 
veteran was aboard the USS England and was considered 
physically qualified for transfer.  On separation physical 
examination in November 1971 clinical evaluation of the lower 
extremities was normal and the veteran was found physically 
fit for discharge.  No pertinent complaints or findings were 
recorded at the time of separation from service.

Post service records include a report of follow-up treatment 
from a private physician dated in January 1998.  The 
veteran's chief complaint was of left knee pain as a result 
of falling on some stairs.  The clinical assessment was left 
knee strain.  There were no complaints or findings relative 
to the right knee.  

In July 1999, the veteran was evaluated for fluid retention 
in both legs.  At that time he complained knee pain.  The 
examiner noted that the pain had been previously attributed 
to an old injury.  She noted that at the time the veteran 
could not recall that time, but since then was able to recall 
two incidents of knee injuries in service.  The clinical 
assessment was degenerative joint disease of both knees. 

In a September 2000 medical opinion the veteran's private 
physician noted that the veteran had sustained a knee injury 
in 1969 while stationed aboard a ship in the Navy.  She 
reported that the knee has bothered him ever since and is 
likely the cause of his current degenerative joint disease 
and disability there. 

The veteran indicated in several statements that he served 
aboard the USS England.  He related that he had been a 
boatswain and was injured during a hazing incident when he 
ran into a steel stanchion, which split his knee open.  He 
stated that this incident took place between July and 
September 1971.  In 2001, copies of the ships logs for the 
USS England were requested by the veteran.  Ships logs 
submitted for the time period in question were silent for any 
report of the incident claimed by the veteran.  Moreover, 
they do not document any report of a left knee injury.  

VA outpatient treatment records dated from October 2000 to 
November 2001, primarily show treatment for diabetes, weight 
loss, cellulitis of the lower extremities and sleep apnea.  
Of some significance are an October 2000 and a November 2000 
entry, which shows the veteran, was treated for complaints of 
bilateral knee pain, ultimately diagnosed as patellofemoral 
syndrome.  

During VA examination in June 2003, the veteran gave a 
history of injury to the right leg in 1968.  The examiner 
referred to the service medical records noting a small bruise 
to the anterior tibia.  The diagnosis was patellofemoral 
syndrome with joint space narrowing and early degenerative 
joint disease of the right knee and stable examination 
showing of the left knee with mild medial compartmental space 
narrowing.  The examiner concluded that it was possible but 
not likely that his current knee problems are related to 
service injuries.  

In June 2003, the RO requested clarification of the opinion, 
regarding the likelihood that the veteran's knee disabilities 
are related to his service injuries.  The RO requested an 
opinion as to whether it is least as likely as not that the 
knee disabilities had their onset during service.  In an 
addendum, the physician who performed the June 2003 
examination concluded that the veteran's weight was most 
likely the cause of his knee pain.  Further it was not least 
likely as not that his present conditions began in service.  

In a statement dated in August 2003, the veteran's private 
physician referred to her previous medical opinions 
indicating that the veteran's current knee pain and arthritis 
changes were related to a service injury.  She stated that 
she had reviewed a copy of a service medical record of the 
incident at that time she wrote her previous opinion.  

During VA examination in September 2003, the examiner noted 
review of claims file, including service medical records, 
noting the history of right leg injury during service.  The 
veteran's history of obesity was also noted.  The examiner 
investigated the veteran's problems in some degree with 
careful and prolonged review of the medial record.  He then 
opined that it was not as least likely as not that the knee 
injuries sustained during his military career played any role 
in the current bilateral patellofemoral syndrome diagnosis.  
The examiner concluded that the veteran's excessive weight 
played a much more significant role in the development of the 
bilateral patellofemoral syndrome than the history of knee 
injuries many years ago.  

During a videoconference hearing in February 2004, the 
veteran presented testimony about the onset and severity of 
his knee disabilities.  He testified that he injured his 
right knee in 1968 when it was caught between two boats.  He 
also testified that he injured his left knee in 1971 in a 
hazing incident.  The veteran also testified that his service 
medical records may be incomplete.  

The veteran submitted additional lay statements supporting 
his contention that he sustained injuries to both knees 
during his active service and describing his post-service 
problems.  He included a copy of an undated letter, which, as 
indicated by the veteran, was written to his grandmother in 
December 1968.  Also of record is an envelope, which bears an 
August 1971 postmark.  

Also of record is a statement from an individual who asserts 
that he served at the same time as the veteran.  Although he 
remembered the veteran being injured he had no real 
information to provide.  

The remaining evidence of record shows periodic treatment for 
knee pain.

Analysis

Service medical records fail to reveal any significant injury 
to the right lower extremity other than bruise to the 
anterior right tibia.  The records are entirely negative for 
treatment of a left knee injury at any time during the 
veteran's active duty.  Significantly, there was no reference 
to knee disabilities at the time of his 1971 service 
separation examination.  Instead, a clinical evaluation of 
his lower extremities revealed normal findings.  As such, the 
veteran's service medical records do not affirmatively 
establish that his current bilateral knee disabilities had 
their onset during military service.

The earliest notation in the medical records of a diagnosis 
of patellofemoral syndrome or degenerative joint disease of 
the knees was in 1998, 27 years after his separation from 
active service.  This date leaves a significant gap between 
service and the initial confirmation of any disability with 
no clinical support for acute or inferred manifestations or 
continued symptoms.  That is, there is no competent evidence 
of continuing or chronic knee disabilities in the years 
following service.  As such, chronicity and continuity of 
symptomatology is not established.  38 C.F.R. § 3.303(b) 
(2003); Savage, at 498.  

As noted above, there is some disagreement among the 
examining physicians as to etiology of the veteran's 
bilateral knee disabilities.  The Board has considered the 
private physician's statements that the knee disabilities are 
related to service.  However, the VA examination reports 
contradict this positive evidence.  Therefore, the private 
opinions must be assessed by the Board to determine their 
relative probative value. 

Upon careful consideration of the conflicting evidence in 
this case, the opinions of the VA examiners are the most 
persuasive.  They are accorded more weight for several 
reasons.  First, it is noted that these opinions were clearly 
based on a review of the claims folder.  Both doctors 
reviewed the veteran's medical history before reaching his 
conclusions and supported their opinions by clinical findings 
in the record.  Second, they specifically discussed the 
history of the veteran's knee injuries during service.  
Third, the VA opinions are mutually consistent in attributing 
the veteran's knee disabilities to other factors and in 
concluding that the veteran's military service played no 
significant role in the development of his current 
disabilities.  

In contrast, regarding the opinions offered by the private 
physician it does not appear that she had the same 
familiarity with the complete record.  The opinions were 
conclusory, and the medical basis for reaching the conclusion 
that the veteran's knee disabilities was based on a single 
service medical record and the veteran's history.  There is 
no indication that she reviewed the veteran's medical 
history, as found in the claims file, in formulating her 
opinion.  In this regard, the Board notes that the examiner 
did not discuss, or even acknowledge, other factors present 
in this case for the development of knee disabilities.  With 
regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  The Court has held that the 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 1985 (1999).  Thus, a medical opinion is inadequate when 
it is unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by an actual predicate in the record are not 
probative medical opinions). 

Therefore after weighing all the evidence, the Board adopts 
the VA examiners' conclusions, and, in light of the other 
evidence of record, the opinion is sufficient to satisfy the 
statutory requirements of producing an adequate statement of 
reasons and bases where the expert has fairly considered 
material evidence, which appears to support the veteran's 
position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

In short, the Board concludes that of the opinions offered, 
greater weight is to be accorded the VA examiners findings 
and conclusions for the following reasons: first, the VA 
opinions were rendered after a thorough review of the 
veteran's claims folder, including service medical records 
and post-service medical and lay evidence; second, with 
regard to service incurrence, the VA opinions include 
reasoning that is supported by stated medical principles; 
third, there is no similar indication in the record that the 
private physician reviewed the entire record.  

The Board notes that there was the trauma to the right knee 
in 1968, but not of the type or severity alleged by the 
veteran.  Thus, even assuming he was treated for some type of 
knee injuries during service, the Board can only conclude 
that such injury was acute and transitory, given that the 
service medical records note no complaints of any of the 
symptoms that the veteran now reports or any description of 
the type of injury that the veteran now details and 
subsequent post-service medical records are negative for 
complaints, findings or treatment of any knee disability, 
until 1998.  While the veteran has alleged that his current 
right knee disability began during military service, he has 
not demonstrated himself to be a medical expert; thus, his 
assertions regarding matters of medical diagnosis, causation, 
and etiology are not binding on the Board.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board finds the veteran's actual service medical records 
are more probative than his own or others statements as to 
the incurrence of knee injuries during service.  Simply put, 
there is no evidence beyond the veteran's own statements that 
he suffered knee injuries during service, and records which 
would be expected to corroborate his account, his service 
medical records, do not do so.  In this respect the Board is 
not finding or implying that the veteran, or any lay party on 
his behalf, is deliberately or consciously misrepresenting 
his medical history.  Rather, the Board simply concludes that 
the contemporaneous service medical records are far more 
reliable as to events inservice than is remote memory.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection right knee disability is 
denied.  

Entitlement to service connection for left knee disability is 
denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



